  Case 4:21-mj-00003-HBB Document 4 Filed 01/07/21 Page 1 of 1 PageID #: 10


                                                                                  FILED
                                                                             JAMES J . VILT, CLERK


                            UNITED STATES DISTRICT COURT
                                                                                     JAN O7 2021
                            WESTERN DISTRICT OF KENTUCKY                       U.S. DISTRICT COURT
                                 AT BO:\lfLIMtl fl~f™                         WEST'N. DIST. KENTUCKY
                                        Owb-1!} bo ro
UNITED STATES OF AMERICA                                                            PLAINTIFF


vs.                                            CRIMINAL CASE NO :



JAMES KEITH RAY                                                                    DEFENDANT


      MOTION TO SEAL DOCUMENTS RELATING TO CRIMINAL COMPLAINT


       Comes the United States of America, by counsel, Russell M. Coleman, States Attorney for

the Western District of Kentucky, and moves the Court for an Order sealing all materials relating

to the Criminal Complaint filed January 7, 2021. No person may unseal or review the contacts of

the file or actions heretofore taken or to be taken without the express written authorization of a

Judge of the United States District Court for the Western District of Kentucky.

                                               Respectfully submitted,

                                               RUSSELL M. COLEMAN



                                               Madison T. Sewell
                                               Assistant United States Attorney
                                               241 East Main Street
                                               Suite 305
                                               Bowling Green, Kentucky 42101
                                               Phone: (270) 243-4938
                                               Email: Madison.Sewell@usdoj.gov
